EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steve Stupp, Registration No. 54,475 on 05/09/2022.

The claims have been amended as the following:
(Currently Amended)  An electronic device, comprising: 
an antenna;
a radio-frequency (RF) transceiver communicatively coupled to the antenna; and 
an integrated circuit coupled to the RF transceiver, wherein the electronic device is configured to:
transmit a wireless signal;
receive a wireless-return signal associated with an object;
determine a range between the electronic device and the object, based at least in part on the wireless-return signal; and
when the range between the electronic device and the object satisfies a threshold value:
perform, when a rate of change of the range satisfies a second non-zero threshold value, a predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range; 
wherein the predefined action comprises transitioning the electronic device from the first state to the second state; and
wherein the transitioning comprises transitioning a first component in the electronic device at different time than the transitioning of a second component in the electronic device based at least in part on different respective times for the first and second components to transition from the first state to the second state; and
modify the threshold value based at least in part on an environment of the electronic device that impacts multi-path or interference signals.
(Cancelled)
(Previously Presented)  The electronic device of claim 1, wherein the first state is associated with a lower power consumption than the second state.
(Previously Presented)  The electronic device of claim 1, wherein, in the second state, a memory in the electronic device is powered on.
(Original)  The electronic device of claim 4, wherein the memory comprises a solid-state drive.
(Previously Presented)  The electronic device of claim 1, wherein the electronic device is configured to:
	detect, after transitioning to the second state, contact with a user-interface component associated with the electronic device; and
	transition a display associated with the electronic device from a lower-power state to a higher-power state.
(Cancelled)
(Currently Amended)  The electronic device of claim [[7]] 1, wherein the environment comprises a distance between the electronic device and a boundary in the environment.
(Original)  The electronic device of claim 1, wherein the object comprises a person.
(Previously Presented)  The electronic device of claim 1, wherein the predefined action comprises transitioning the electronic device from the first state to the second state based at least in part on an intent associated with the object.
(Previously Presented)  The electronic device of claim 1, wherein the predefined action is performed based at least in part on an angle of approach of the object.
(Original)  The electronic device of claim 1, wherein the predefined action comprises changing a user interface presented on a display associated with the electronic device.
(Original)  The electronic device of claim 1, wherein the predefined action comprises changing an item of content presented on a display associated with the electronic device.
(Previously Presented)  The electronic device of claim 1, wherein the electronic device is further configured to:	
	base the predefined action at least in part on a context of the object; and
	wherein, when the object comprises a person, the context comprises the person sitting or standing.
(Currently Amended)  A non-transitory computer-readable storage medium for use in conjunction with an electronic device, the computer-readable storage medium storing program instructions that, when executed by the electronic device, cause the electronic device to selectively perform a predefined action by carrying out operations comprising:
		transmitting a wireless signal;
		receiving a wireless-return signal associated with an object;
	determining a range between the electronic device and the object, based at least in part on the wireless-return signal; and
	performing, when the range between the electronic device and the object satisfies a threshold value:
	performing, when a rate of change of the range satisfies a second non-zero threshold value, the predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range; 
wherein the predefined action comprises transitioning the electronic device from the first state to the second state; and
wherein the transitioning comprises transitioning a first component in the electronic device at different time than the transitioning of a second component in the electronic device based at least in part on different respective times for the first and second components to transition from the first state to the second state; and
modifying the threshold value based at least in part on an environment of the electronic device that impacts multi-path or interference signals.
(Previously Presented)  The non-transitory computer-readable storage medium of claim 15, wherein the predefined action is performed based at least in part on an angle of approach of the object.
(Original)  The non-transitory computer-readable storage medium of claim 15, wherein the predefined action comprises changing a font in a user interface presented on a display associated with the electronic device.
(Original)  The non-transitory computer-readable storage medium of claim 15, wherein the predefined action comprises changing a volume associated with the electronic device.
(Currently Amended)  A method for selectively performing a predefined action, comprising:
	by an electronic device:
	transmitting a wireless signal;
	receiving a wireless-return signal associated with an object;
	determining a range between the electronic device and the object, based at least in part on the wireless-return signal; and
	when the range between the electronic device and the object satisfies a threshold value:
		performing, when a rate of change of the range satisfies a second non-zero threshold value, the predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range;
wherein the predefined action comprises transitioning the electronic device from the first state to the second state; and
wherein the transitioning comprises transitioning a first component in the electronic device at different time than the transitioning of a second component in the electronic device based at least in part on different respective times for the first and second components to transition from the first state to the second state; and
modifying the threshold value based at least in part on an environment of the electronic device that impacts multi-path or interference signals.
(Previously Presented)  The method of claim 19, wherein the predefined action is performed based at least in part on an angle of approach of the object.
(Currently Amended) The method of claim 19, wherein the first state is associated with a lower power consumption than the second state.
(New) The method of claim 19, wherein the environment comprises a distance between the electronic device and a boundary in the environment.

The following is an examiner’s statement of reasons for allowance:
The prior arts of recorded including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 15, and 19 when taken in the context of the claims as a whole.
In addition to the applicant’s arguments/remarks submitted on 04/01/2022, at best the prior arts of record disclose, specifically for claim 1: 
Amihood (US 20180329050 A1) discloses An electronic device, comprising: an antenna; a radio-frequency (RF) transceiver communicatively coupled to the antenna; and an integrated circuit coupled to the RF transceiver, wherein the electronic device is configured to (Figs. 1-10; [0030], [0037], [0073], [0091]): transmit a wireless signal; receive a wireless-return signal associated with an object; determine a range between the electronic device and the object, based at least in part on the wireless-return signal (Figs. 1-10; [0046], [0051-0052], [0073-0074]); and when the range between the electronic device and the object satisfies a threshold value: perform, a predefined action; and wherein the predefined action comprises transitioning the electronic device from the first state to the second state (Figs. 1-10; [0046-0048], [0053-0056])
Bostick (US 20170242473 A1) discloses perform, when a rate of change of the range satisfies a second non-zero threshold value, a predefined action, wherein the threshold value corresponds to a time for the electronic device to transition from a first state to a second state and corresponds to the rate of change of the range, wherein the transitioning comprises transitioning a first component in the electronic device and transitioning of a second component in the electronic device based at least in part on respective times for the first and second components to transition from the first state to the second state (Figs. 1-10; [0030], [0035-0037],; [0040-0041], [0051-0061])
Ellenby (US 20050024501 A1) discloses transitioning a first component in the electronic device at different time than the transitioning of a second component in the electronic device based at least in part on different respective times for the first and second components to transition from the first state to the second state (Figs. 1-26; [0006-0007], [0037-0038])
In addition to the applicants arguments/remarks submitted on 04/01/2022, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 15, and 19 as a whole.
Thus, claims 1,3-6 and 8-22 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN REPSHER whose telephone number is (571)272-7487.  The examiner can normally be reached on M-F 8:00a.m.- 5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on (571)-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN T REPSHER III/Primary Examiner, Art Unit 2143